DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US2019/0078539 A1) in view of Kinoshita (US2003/0142481 A1).

Regarding to Claim 1, Kwak teaches an air box, comprising:
a housing configured to support an air filter within an interior of the housing (Fig. 10, Part 1, Part 80, Fig. 1);
a mount portion disposed within the housing and configured to receive an air filter (Fig. 1, Part 85 area, Paragraph 46);

an inlet to the housing that is configured to couple with an air inlet duct of the vehicle so as to direct the airstream into the interior of the housing (Fig. 10, Part 110, Paragraph 69).

Kwak fails to explicitly disclose, but Kinoshita teaches an air box configured to cool an engine control unit (ECU) by way of an airstream being communicated to an air intake system of an internal combustion engine of a vehicle, comprising:
an opening in the housing configured to fixedly receive at least one surface of the ECU such that the ECU is external relative to the housing [Kinoshita teaches an air box configure to cool an ECU by way of an airstream being communicated to an air intake system (Kinoshita, Fig. 1A, Fig. 2, considered the combination of Part 6 and Part 10 would be the whole ECU, Paragraph 25, Part 6 is the housing of the ECU, so it can be considered as part of ECU under the broadest reasonable interpretation), and under the broadest reasonable interpretation, the ECU is external relative to the housing (Fig. 3B, Fig. 4A or the second embodiment Fig. 6, the ECU housing Part 6 is not part of the air box housing Part 2, so under the broadest reasonable interpretation, the whole Part 6 and Part 10 are external relative to the air box housing Part 2).  Kinoshita further teaches the air from an inlet would go through the whole air box and exit to an outlet, the air would also contact the ECU (Kinoshita, Fig. 4A, Fig. 4B) to remove heat (Kinoshita, Paragraph 6).  Kwak teaches an opening in the housing (Kwak, Fig. 10, Fig. 6, considered Part 60 is removed, Paragraph 36), and when applying the teachings of Kinoshita to Kwak, one with ordinary skill in the art would be understand and placed the ECU to the opening 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Kinoshita to place an ECU on certain location of the opening of an air box as the cover in order to remove heat from the ECU (Kinoshita, Paragraph 6).

    PNG
    media_image1.png
    1152
    1643
    media_image1.png
    Greyscale


Regarding to Claim 2, Kwak in view of Kinoshita teaches the modified air box, wherein the mount portion is comprised of a flat surface that is configured to receive a seal disposed at a base of the air filter (Fig. 2, Part 70 area, Paragraph 37), wherein at least one of multiplicity of 

Regarding to Claim 3, Kwak in view of Kinoshita teaches the modified air box, wherein the mount portion is comprised of a flange that extends into the interior of the housing and is configured to be received into an opening in a base of the air filter (Fig. 2, Part 85, Paragraph 38).

Regarding to Claim 4, Kwak in view of Kinoshita teaches the modified air box, wherein the conduit is comprised of a transition and a flange that is configured to receive the air intake system, the transition comprising a molded connection between the flange and the housing (Fig. 7, Part 11A, Paragraph 40, Paragraph 78, since Kwak teaches the mold cost, one with ordinary skill in the art would understand the system can be manufactured by molding, MPEP 2143, Exemplary Rationales).

Regarding to Claim 5, Kwak in view of Kinoshita teaches the modified air box, wherein the transition positions a longitudinal dimension of the flange at an offset relative to the housing, a value of the offset depending upon the particular vehicle, as well as the specific 

Regarding to Claim 6, Kwak in view of Kinoshita teaches the modified air box, wherein the transition positions a longitudinal dimension of the flange at an angle relative to the housing, a value of the angle depending upon the particular vehicle, as well as the specific configuration of the engine, for which the ECU cooling air box is to be utilized (Kwak, Paragraph 80, one with ordinary skill in the art would not find the limitations has any patentable significance since the limitations are merely change in shape, MPEP 2144.04).

Regarding to Claim 7, Kwak in view of Kinoshita teaches the modified air box, wherein the opening comprises an edge portion that is configured to receive and place the at least one surface into direct contact with the airstream (Kwak, Fig. 10, Part 50 area, Fig. 6, and further applying the teachings of Kinoshita, Fig. 4A, Fig. 4B with Kwak, Fig. 10 to show the air would contact the surface area).

Regarding to Claim 8, Kwak in view of Kinoshita teaches the modified air box, wherein the edge portion is configured to receive a multiplicity of fasteners so as to fixedly attach the ECU to the housing [Kwak did not directly teach an air box comprises fasteners to fix the ECU, but it teaches most of the air cleaner structure would use fastener to secure the parts (Kwak, Paragraph 4).  Therefore, since Kinoshita teaches the ECU would be fixed on an air box 

Regarding to Claim 9, Kwak in view of Kinoshita teaches the modified air box, wherein a multiplicity of threaded holes are disposed in locations within the edge portion to receive the multiplicity of fasteners [Since Kwak teaches the air cleaner structure would use fastener to secure the parts (Kwak, Paragraph 4), one with ordinary skill in the art to understand the air box would comprise the threaded hole in certain location to receive the fasteners (MPEP 2143, Exemplary Rationales).]

Regarding to Claim 10, Kwak in view of Kinoshita teaches the modified air box, wherein the edge portion is configured to receive feet of the ECU, such that a portion of the at least one surface between the feet effectively encloses the interior of the housing (Kinoshita, Fig. 2, the front portion of Part 6 can be considered as the feet portion, and the whole combination of Part 10 and Part 6 could be a cover to cover the opening of the air box of Kwak in Fig. 10).

Regarding to Claim 12, Kwak teaches a method, comprising:
configuring a housing that is comprised of a mount portion to support the air filter within an interior of the housing (Fig. 10, Part 1, Part 80, Fig. 1);

forming an inlet to the interior of the housing to couple with an air inlet duct of the vehicle (Fig. 10, Part 110, Paragraph 69).

Kwak fails to explicitly disclose, but Kinoshita teaches a method for an air box configured to cool an engine control unit (ECU) by way of an airstream being communicated through an air filter to an air intake system of an internal combustion engine of a vehicle, comprising:
forming an opening in the housing to receive at least one surface of the ECU, such that the at least one surface substantially encloses the interior of the housing and such that the ECU is external relative to the housing [Kinoshita teaches an air box configure to cool an ECU by way of an airstream being communicated to an air intake system (Kinoshita, Fig. 1A, Fig. 2, considered the combination of Part 6 and Part 10 would be the whole ECU, Paragraph 25, Part 6 is the housing of the ECU, so it can be considered as part of ECU under the broadest reasonable interpretation), and under the broadest reasonable interpretation, the ECU is external relative to the housing (Fig. 3B, Fig. 4A or the second embodiment Fig. 6, the ECU housing Part 6 is not part of the air box housing Part 2, so under the broadest reasonable interpretation, the whole Part 6 and Part 10 are external relative to the air box housing Part 2).  Kinoshita further teaches the air from an inlet would go through the whole air box and exit to an outlet, the air would also contact the ECU (Kinoshita, Fig. 4A, Fig. 4B) to remove heat (Kinoshita, Paragraph 6).  Kwak teaches an opening in the housing (Kwak, Fig. 10, Fig. 6, considered Part 60 is removed, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Kinoshita to place an ECU on certain location of the opening of an air box as the cover in order to remove heat from the ECU (Kinoshita, Paragraph 6).

    PNG
    media_image1.png
    1152
    1643
    media_image1.png
    Greyscale

Regarding to Claim 13, Kwak in view of Kinoshita teaches the modified method, wherein forming an opening further comprises configuring an edge portion of the opening to receive the at least one surface, such that the at least one surface is placed into direct contact with the 

Regarding to Claim 14, Kwak in view of Kinoshita teaches the modified method, wherein configuring the edge portion further comprises disposing a multiplicity of threaded holes in locations within the edge portion to receive a multiplicity of fasteners to fixedly attach the ECU to the housing [Kwak did not directly teach an air box comprises fasteners to fix the ECU, but it teaches most of the air cleaner structure would use fastener to secure the parts (Kwak, Paragraph 4).  Therefore, since Kinoshita teaches the ECU would be fixed on an air box (Kinoshita, Fig. 1A), when applying the teachings of Kinoshita to Kwa, it would be a known teachings for one of ordinary skill in the art to use fasteners to fix the ECU on the air box (MPEP 2143, Exemplary Rationales).  Since Kwak teaches the air cleaner structure would use fastener to secure the parts (Kwak, Paragraph 4), one with ordinary skill in the art to understand the air box would comprise the threaded hole in certain location to receive the fasteners (MPEP 2143, Exemplary Rationales).]

Claim 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US2019/0078539 A1) and Kinoshita (US2003/0142481 A1) as applied to Claims 10, Claim 12 above, and further in view of Li (US2014/0049102 A1).

Regarding to Claim 11, Kwak and Kinoshita fail to explicitly disclose, but Li teaches an air box, wherein a gasket is disposed between the at least one surface and the edge portion so as 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak and Kinoshita to incorporate the teachings of Li to add gasket in certain area of the air box in order to hold and secure the ECU (Li, Fig. 6, Part 10, Paragraph 40, Paragraph 9).

Regarding to Claim 15, based on the examiner’s best understanding, Kwak and Kinoshita fail to explicitly disclose, but Li teaches a method, wherein configuring the edge portion further comprises fabricating a gasket to be disposed between the at least one surface and the edge portion to provide an airtight coupling between housing and the ECU [Li teaches a system comprises a gasket to hold and secure the ECU (Li, Fig. 6, Part 10, Paragraph 40, Paragraph 9).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak and Kinoshita to incorporate the teachings of Li to add gasket in certain area of the air box in order to hold and secure the ECU (Li, Fig. 6, Part 10, Paragraph 40, Paragraph 9).

Response to Arguments
Applicant's arguments filed on 12/15/2021 have been fully considered but they are not persuasive.

Regarding to the argument, the Applicant filed an RCE on 12/15/2021 and request the examiner reconsider the Reply Brief filed on 01/19/2021.

Regarding independent Claims 1 and 12, the Applicant argues Kwak (US2019/0078539 A1), Kinoshita (US2003/0142481 A1) and Li (US2014/0049102 A1) would fail to show or reasonably teach in combination the claimed invention with the following reason:
(a) Kinoshita fails to teach the limitations “such that the ECU is external relative to the housing.”

Regarding Reason (a), the Applicant argued that in Kinoshita, the ECU is inserted into a slot of an intake module (Kinoshita, Fig. 2, Part 10, Part 7).  Therefore, the teachings of Kinoshita fails to teach the limitation “such that the ECU is external relative to the housing.”

In response to Reason (a), the examiner would still hold the same position as the Examiner’s Answer to Appeal Brief (which is filed on 11/19/2020).  The examiner would like to point out that in the claimed invention, the Applicant teaches an ECU comprises a housing to mount the ECU within the engine bay (Specification, Paragraph 6, Fig. 1, Part 100 is the ECU and Part 104 is the housing, and Fig. 3 shows the housing of the ECU is mounted on the system).  Therefore, since the claimed language teaches “a housing configured to support an air filter within an interior of the housing” which is supported in Fig. 2, Part 144 (Specification, Paragraph 25 also teaches the housing is Part 144), the claimed language “such that the ECU is 

Regarding to Kinoshita, the examiner considered the ECU of Kinoshita include both Part 6 and Part 10 since Part 6 is the housing of the ECU (Kinoshita, Paragraph 25 teaches Part 6 is the ECU housing portion), and the examiner considered that the applicant may have failed to notice the combination of Part 6 and Part 10 of Kinoshita since the Appeal brief filed on 10/12/2020 did not mention Part 6.

In addition, even though Kinoshita teaches a cooling air box including a casing, and the casing has the ECU housing (Kinoshita, Fig. 1A, Part 1 is the cooling air box, Paragraph 24, Paragraph 25 teaches Part 1 includes Part 2, and Part 2 includes Part 8 and Part 6 two housing portions), when considering the drawings Fig. 3A, Fig. 3B, Fig. 4A, Fig. 4B, the drawings show the ECU housing is a separated housing (Fig. 1B, Fig. 4A) external relative to another housing portion, so the examiner considered that the teaching of Kinoshita still can teach the limitation “such that the ECU is external relative to the housing” under the broadest reasonable interpretation.  Furthermore Kinoshita also teaches that the ECU housing can be manufactured separately from other parts and fixed together when assembling (Kinoshita, Paragraph 41), one with ordinary skill in the art would also considered that the teachings of Kinoshita teaches the limitation “such that the ECU is external relative to the housing” under the broadest reasonable interpretation.

Regarding to the dependent claims 11 and 15, the Applicant’s arguments are the same as above.  In response the arguments, the examiner’s response would be the same as the response above.

The examiner would also like to point out that based on the decision of the Patent Board filed on 10/15/2021, the board also affirmed the examiner’s position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knight (US2019/0168154 A1) teaches an air box.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747